Notice of Allowance

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/16/2022 has been entered.
 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/16/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Reasons for Allowance
Claims 1, 5-41, and 50-55 allowed.

The following is an examiner’s statement of reasons for allowance: 

The prior art does not anticipate nor render obvious the combination set forth in claim 1; and specifically does not disclose the following: “a shipping system that includes, an insulation unit, the insulation unit shaped to include a cavity bounded by a bottom wall, four side walls, and an open top, wherein the insulation unit comprises a plurality of vacuum insulated panels, wherein the plurality of vacuum insulated panels comprises a bottom vacuum insulated panel and four side vacuum insulated panels, and wherein each of the four side vacuum insulated panels is in contact with the bottom vacuum insulated panel; wherein each of the temperature-control members comprises a flexible mat having a plurality of discrete sealed pouches containing a quantity of phase-change material, the flexible mat being sufficiently flexible to be bent by at least 90 degrees”.

The closest prior art of record, Wood, discloses all of the other limitations required by the claim (see at least rejection of claim 48 above). The four sides vacuum insulated panels of Wood are positioned exteriorly relative to the U-shaped slot in each side wall whereas the bottom vacuum insulated panel is positioned interiorly relative to the U-shaped slot in each side wall. Thus, one cannot position the side vacuum insulated panels in contact with the bottom vacuum insulated panel since the side vacuum insulated panels are intentionally spaced outwardly relative to the bottom vacuum insulated panel by at least the U-shaped slot in each side wall, the U-shaped slot in each side wall being used to position the protection element and the PCM panel on each side wall. Consequently, the side vacuum insulated panels are kept from being positioned in contact with the bottom vacuum insulated panel. There is no teaching in the prior art of record that would, reasonably and absent impermissible hindsight, motivate one of ordinary skill in the art to modify the teachings of Wood so as to provide the four sides vacuum insulated panels in contact with the bottom vacuum insulated panel; especially since it would require a substantial reconstruction and redesign of the elements shown in Wood. Furthermore, although a flexible mat sufficiently flexible to be bent by at least 90 degrees and having a plurality of discrete sealed pouches containing a quantity of phase-change material is known in the art as taught by Hall (US 4311022 A), there is no teaching in the prior art of record that would, reasonably and absent impermissible hindsight, motivate one of ordinary skill in the art to modify the temperature controlled members of wood with a flexible mat sufficiently flexible to be bent by at least 90 degrees and having a plurality of discrete sealed pouches containing a quantity of phase-change material, especially since the temperature controlled members of wood are designed to support liner #14. Accordingly modifying Wood to incorporate all the aforementioned limitations would not have been obvious to an ordinary skill artisan as per MPEP § 2143.01. For these reasons, the instant claims are patentable over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIONEL W NOUKETCHA whose telephone number is (571)272-8438.  The examiner can normally be reached on Mon - Fri: 08:00 AM - 04:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIONEL NOUKETCHA/Primary Examiner, Art Unit 3763